     Case 1:18-cv-00645-DAD-GSA Document 93 Filed 09/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BARRY L. BROOKINS,                                 No. 1:18-cv-00645-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   RAJENDARA DWIVEDI, M.D.,
                                                        (Doc. Nos. 73, 83)
15                      Defendant.
16

17          Plaintiff Barry L. Brookins is a state prisoner proceeding pro se and in forma pauperis

18   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 10, 2021, the assigned magistrate judge issued findings and recommendations

21   recommending that defendant’s motion to dismiss this case as barred by the applicable statute of

22   limitations (Doc. No. 73) be granted. (Doc. No. 83.) Those findings and recommendations were

23   served on the parties and contained notice that any objections were to be filed within fourteen

24   (14) days after service. (Id. at 16.) On July 6, 2021 defendant filed a notice stating that plaintiff

25   had failed to timely file objections and requesting that the pending findings and recommendations

26   be submitted to the undersigned “without consideration of any ‘objection’ from the parties.”

27   (Doc. No. 84.) On July 8, 2021, plaintiff’s objections were docketed. (Doc. No. 85.) On July 19,

28   2021, defendant filed a reply to plaintiff’s objections. (Doc. No. 89.)
                                                       1
     Case 1:18-cv-00645-DAD-GSA Document 93 Filed 09/07/21 Page 2 of 3


 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed and considered the entire file, including

 3   plaintiff’s objections and defendant’s reply thereto, the court finds the findings and

 4   recommendations to be supported by the record and proper analysis.

 5           In his objections, plaintiff asserts in a confusing fashion 1 that this action should not be

 6   dismissed as barred by the statute of limitations because he was transferred in between various

 7   special housing units (“SHUs”) and because defendant Dr. Dwivedi had left Corcoran State

 8   Prison (“Corcoran”) and opened his own medical office elsewhere. (Doc. No. 85 at 2, 21.)

 9   Plaintiff states that due to defendant’s departure from Corcoran, plaintiff was unable to conduct

10   the necessary research regarding defendant’s whereabouts because plaintiff did not have access to

11   a computer in the SHU. (Id. at 2–3.) Plaintiff requests equitable tolling of the statute of

12   limitations based upon these circumstances for an unspecified period of time so that this action

13   may proceed as timely filed. (Id. at 3.)

14           Defendant’s reply begins with a request that plaintiff’s objections not be considered

15   because they were untimely. (Doc. No. 89 at 2.) Defendant then argues that plaintiff has not

16   provided any legal arguments or factual support that refute the pending findings and

17   recommendations. (Id. at 4–5.) Defendant further asserts that neither California’s equitable

18   tolling doctrine nor any equitable tolling available for his federal claims excuse plaintiff’s failure

19   to file his suit within the applicable statute of limitations. (Id. at 2–5.)

20           The undersigned agrees with the magistrate judge’s determination that the statute of
21   limitations had expired before plaintiff filed this action. (Doc. No. 83 at 16.) As outlined in the

22   pending findings and recommendations, the statute of limitations began to run shortly after

23   plaintiff’s surgery in April 2010 because plaintiff was immediately aware that there was issue

24   with that surgery. (Doc. Nos. 1 at 3; 83 at 16–17.) Specifically, plaintiff alleges that when he

25   awoke from surgery, he realized that a portion of his testicle appeared to have been removed

26   1
       Plaintiff’s objections also include various unexplained factual recitations and quotations, which
27   appear to be from case law and/or various statutes. (See, e.g., id. at 3–14.) The court reviewed
     these sections of the objections but does not summarize them here due to their difficult-to-discern
28   nature.
                                                      2
     Case 1:18-cv-00645-DAD-GSA Document 93 Filed 09/07/21 Page 3 of 3


 1   without his consent. (Id.) However, plaintiff did not commence this action until May 10, 2018,

 2   more than eight years after the actions were taken about which he complains, approximately four

 3   years after the running of the limitations period. (Doc. No. 1.) Thus, plaintiff’s objections

 4   provide no basis upon which to reject the pending findings and recommendations.

 5          Accordingly,

 6          1.     The findings and recommendations (Doc. No. 83) issued on June 10, 2021 are

 7                 adopted;

 8          2.     Defendant’s motion to dismiss filed on February 8, 2021 (Doc. No. 73) is granted;

 9          3.     This case is dismissed as time–barred under the applicable statutes of limitations;

10                 and

11          4.     The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:    September 7, 2021
14                                                       UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
